DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8, 2020, has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5-20 are rejected under 35 U.S.C. 103 as obvious over JP 2009/097133 to Kimura in view of US Pub. No. 2010/0035500 to Kimura (herein referred to as “Kimura II”).
2 (Id., paragraph 0051).  
Kimura teaches using the stretchable material as a bandage (Kimura, paragraph 0084).  Kimura teaches entangling the fibers by water spraying (Id., paragraph 0064).  Kimura does not appear to teach localizing the fibers as claimed.  
Kimura II teaches a similar stretchable nonwoven fabric suitable for a tape such as a bandage, comprising a conjugated fiber comprising a plurality of resins, the fibers having an average curvature radius of fiber crimp of 20 to 200 µm (Kimura II, Abstract). Kimura II teaches that the basis weight of the nonwoven fabric can be in the range of about 10 to 300 g/m2, more preferably about 30 to 200 g/m2 (Id., paragraph 0070). Kimura II teaches forming a web by a process including a carding process (Id., paragraph 0086).  Kimura II teaches that in order to prevent the potential crimping fibers from scattering in the step for heating the web to crimp, a step for entangling the fibers in an area of the fiber web loosely with each other is preferably performed before the heating step (Id., paragraph 0087). Kimura II teaches a process for entangling the fibers by applying or spraying a low-pressure water to the web to restrain the move of the fibers, forming a plurality of low-density and a plurality of high-density portions (Id.). Kimura II teaches that the fibers in an area of the high-density portion are loosely entangled 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nonwoven fabric of Kimura, wherein the fibers are loosely entangled by applying low-pressure water to form a plurality of low-density and high-density portions followed by entangling with a higher pressure water, as taught by Kimura II, motivated by the desire of forming a conventional nonwoven fabric to prevent the potential crimping fibers from scattering, and such that less fiber-fiber contacts do not prevent the fibers from moving freely, which is advantageous to an excellent crimp development.
The prior art combination does not appear to specifically teach the fabric satisfying the claimed formulas, as set forth in claims 1 and 7-9, and the claimed stress σ80.  However, as set forth in Applicants’ specification at page 6, “Stress-strain characteristics before a rate of change in stress largely changes (in a lower stress region) is mainly based on elastic deformation of a non-woven fabric, and the stress-strain characteristics after the rate of change in stress greatly changes (in a higher stress region) is mainly based on plastic deformation of the non-woven fabric.” Therefore, the stress-strain characteristics in a higher stress region is mainly based on plastic deformation of the non-woven fabric.  Applicants’ specification at page 6 recites that “[t]he stretchable non-woven fabric according to the present invention can be desirably produced by a method including a step of webbing fibers including the composite fiber (a potential 
Applicants’ specification at Example 1 recites a carding method using PN-780 composite staple fibers, wherein the carded web was transferred to a belt conveyor formed of resin having 76 mesh and a width of 500 mm, and wherein water is injected from nozzles having orifices having a diameter of 0.1 mm are aligned at intervals of 0.6 mm in the width direction to intermingle the fibers (see Applicants’ specification at pages 31-33).  Applicants’ specification teaches that the entangling step includes spraying water in two stages for each of the front and back sides at a jet pressure greater than or equal to 2 MPa and then at 4 MPa (Id.).  Applicants’ specification further teaches that water is ejected at 0.4 MPa toward the web from a device having a nozzle of 0.3 mm in diameter arranged at 2 mm pitch in the width direction, heat treatment is performed at a speed of 10 m/min, and accordingly coiled crimps of the potential crimped fiber are generated and the fibers are intermingled to thereby produce a non-woven fabric (Id.).
As set forth in Kimura, a crimpable composite fiber (“PN-780”) was carded to form a carded web, and transferred to a belt conveyor with a resin endless belt having 76 mesh and a width of 500 mm, the web made wet in advance with a small quantity of water, and thereafter water was injected from nozzles to intermingle fibers by using a nozzle in which orifices with a diameter of 0.1 mm are aligned at an interval of 0.6 mm in the width direction of the web, in two stages for each of the front and back sides (Kimura, Example 1).  Kimura teaches that the water pressure was sprayed at 2MPa on both sides of the front and back sides, and sprayed at 4MPa on both the front and back surfaces in a latter stage (Id.).  Kimura teaches that the fiber web was 
Therefore, since the prior art combination teaches a substantially similar or identical manner of producing a stretchable nonwoven material, including using the same composite fiber (PN-780), to result in a substantially similar or identical stretchable nonwoven material, the claimed properties are deemed to naturally flow from the structure in the prior art, since the prior art combination teaches an invention with a substantially similar structure and chemical composition, and formed by a substantially similar or identical manner, as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Additionally, the totality of the process limitations are interpreted as product by process limitations.  For example, since the claim appears to require entangling subsequent to localizing, wherein entangling appears to require entangling by water jets as does localizing, it is unclear how the low and high density parts formed by localizing influences the final product after entangling.  There is no indication that the structure of the intermediate product is necessarily present in the final product.  Therefore, absent a showing to the contrary, it is Examiner’s position that the article of the applied prior art is identical to or only slightly different than the In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious differences between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicants intend to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicants should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Regarding the claimed breaking strength for at least one direction, the prior art combination teaches a breaking strength in the machine direction of 83.2 N/50 mm, and breaking strength in the width direction of 42.6 N/50 mm (see additionally Kimura, paragraphs 0051, 0052).  Additionally, Kimura teaches that if the fiber length is too short, it becomes difficult to secure strength (Id., paragraph 0032), and that when a crimp has an excessively small average radius, it also becomes difficult to ensure the web strength (Id., paragraph 0039).  Kimura also teaches that by blending non-conjugated fibers with conjugated fibers, it is possible to adjust the balance between strength and elasticity or flexibility of the non-woven fabric (Id., paragraph 0042).  Kimura teaches that stretchable material may have holes, wherein if the area of the hole is too large, there are cases where stretchability and strengths do not develop (Id., paragraph 0050).  Kimura teaches that the breaking strength can be selected according to the application 
Regarding claims 3, 10-12, and 15, as shown in Table 1, the prior art combination teaches a non-woven fabric having a mass per unit area of 123.2 g/m2, a breaking strength in the machine direction of 83.2 N/50 mm, and breaking strength in the width direction of 42.6 N/50 mm (see additionally Kimura, paragraphs 0051, 0052).
Regarding claim 6, the prior art combination teaches using the stretchable material as a bandage (Kimura, paragraph 0084).
Regarding claim 13, the prior art combination teaches that the elongation at break in at least one direction may be 100% or more (Kimura, paragraph 0014).
Regarding claim 14, the prior art combination teaches that the material may have a recovery rate (50% elongation recovery rate) of at least 70% (Kimura, paragraph 0055). 
Regarding claim 16, the prior art combination teaches that the bulk density of the nonwoven fabric can be selected from the range of about 0.01 to 0.5 g/cm3 (Kimura, paragraph 0049).  
Regarding claim 17, the prior art combination teaches that the air permeable of the material is not less than 0.1 cm3/cm2·sec, and more preferably about 10 to 200 cm3/cm2·sec (Kimura, paragraph 0061).
Alternatively, regarding the aforementioned properties, since the prior art combination teaches a substantially similar or identical manner of producing a stretchable nonwoven material, including using the same composite fiber (PN-780), to result in a substantially similar or 
Regarding claims 18 and 19, the prior art combination teaches that the cross-sectional shape may be a hollow cross section, wherein the conjugate fiber may have a core-sheath type structure, the core portion comprising a moist adhesive resin, and having a thermal shrinkage difference with the sheath (Kimura, paragraphs 0028-0030, 0041).  The prior art combination teaches that the resins differ softening point or melting point (Id., paragraph 0020). Such a structure appears to be within the scope of a core-clad type structure.
Regarding claim 20, Kimura teaches that the average length of the fiber can be about 10 to 100 mm (Kimura, paragraph 0032). 

Claims 1, 3 and 5-20 are rejected under 35 U.S.C. 103 as obvious over JP 2009/097133 to Kimura in view of US Pub. No. 2010/0035500 to Kimura (herein referred to as “Kimura II”) and US Pub. No. 2008/0261476 to Strandqvist.
Regarding claims 1, 3 and 5-20, the teachings of the prior art set forth above are incorporated here. Additionally, Strandqvist teaches a nonwoven material produced by hydroentangling of a substrate web including at least one layer of fibers (Strandqvist, Abstract).  Strandqvist teaches that the nonwoven material can comprise synthetic fibers such as multicomponent fibers (Id., paragraph 0059). Strandqvist teaches that bonding can take place in a pre-hydroentangling stage preceding the hydroentangling of the invention, as the substrate web 
Kimura teaches producing a conjugated fiber web by carding, entangling the fibers with water jets and developing crimp in the fibers by spraying with water vapor.  Kimura II similarly teaches using a side-by-side conjugated staple fiber (“PN-780”), producing a web by carding, loosely entangling the fibers to prevent the potential crimping fibers from scattering in the step before the heating step, and developing crimp in the fibers by spraying with water vapor.  Additionally, Strandqvist establishes that loosely entangling or pre-hydroentangling the fibers, as recited in Kimura II, is predictably beneficial when accompanied by hydroentangling, as recited in Kimura, as pre-hydroentangling provides that the substrate holds together well to enable it to be moved to the hydroentangling stage on a carrier device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nonwoven fabric of Kimura, wherein the fibers are loosely entangled by applying low-pressure water to form a plurality of low-density and high-density portions, as taught by Kimura II, motivated by the desire of forming a conventional nonwoven fabric such that less fiber-fiber contacts do not prevent the fibers from moving freely, which is advantageous to an excellent crimp development, and as Strandqvist establishes that pre-hydroentangling was known in the art to predictably provide that the fabric holds together well to enable it to be moved to the hydroentangling stage on a carrier device.

 Response to Arguments
Applicants’ arguments filed December 8, 2020, have been fully considered but they are not persuasive.  Applicants reiterate that the non-woven fabric of Example 1 of Kimura has a 
Applicants argue that the non-woven fabrics of Kimura and Kimura II do not meet the requirement of the stress σ80, as Comparative Example I shows that the Example of Kimura II which comprises conducting a localizing step but not an entangling step, does not satisfy the above-mentioned requirement.  Examiner respectfully disagrees.  The Rejection is based on the combined teachings of the prior art, specifically Kimura and Kimura II.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Additionally, note that Kimura recites a breaking strength in at least one direction of 20 N/50 mm or more, and the claimed invention requires a breaking strength in a plane direction of at least 40 N/50 mm.  However, the Comparative Example does not set forth that the nonwoven comprises such a breaking strength. Therefore, Applicants’ reliance on an Example which is not relied on in the Rejection and is not within the scope of the claimed invention, does not establish that the invention of the prior art combination does not necessarily comprise the claimed property. At best, Applicants have only established that an invention outside the scope of the claimed invention and the prior art combination does not comprise the claimed properties.
Additionally, note that the prior art combination recites a process for entangling the fibers by applying or spraying a low-pressure water to the web to restrain the move of the fibers, forming a plurality of low-density and a plurality of high-density portions, such that the fibers in an area of the high-density portion are loosely entangled with each other to prevent the fiber from scattering by spraying with a high-temperature and high-pressure water vapor in the next step.
Applicants argue that an entangling step and a localizing step are different in the jet pressure of water, as Kimura’s jet pressure of 2 MPa increases the density of entanglement obtained by crimping, whereas Kimura II’s water pressure is preferably as low as possible to 
Regarding Applicants’ arguments, Examiner respectfully disagrees.  As set forth above, Kimura teaches entangling the fibers by water spraying.  Additionally, Kimura II establishes applying or spraying a low-pressure water to the web to restrain the move of the fibers and forming low and high density portions, followed by spraying with a high-temperature and high-pressure water vapor in the next step (emphasis added).  Since Kimura and Kimura II appear to comprise overlapping inventorship and are directed to similar nonwoven fabrics for similar purposes, and since Kimura II recites a low-pressure spraying followed by high-pressure spraying, the teachings of the prior art do not appear to be inconsistent with each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730.  The examiner can normally be reached on M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER Y CHOI/            Primary Examiner, Art Unit 1786